Citation Nr: 0334227	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  98-06 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for skin cancer, claimed 
as secondary to ionizing radiation exposure.  

2.  Entitlement to a compensable rating for phlebitis of the 
right leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1946 to November 1947.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a December 1997 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, which, in pertinent part, 
declined to reopen a claim of service connection for skin 
cancer, claimed as secondary to ionizing radiation exposure, 
finding that new and material evidence had not been received.  
In the same decision, the RO denied service connection for 
phlebitis of the left leg, and for bilateral hearing loss and 
tinnitus; and denied a compensable rating for service-
connected phlebitis of the right leg.  In his notice of 
disagreement with the December 1997 decision, the veteran 
limited his appeal to the issues of whether new and material 
evidence has been received to reopen a claim of service 
connection for skin cancer; entitlement to service connection 
for bilateral hearing loss and tinnitus; and entitlement to a 
compensable rating for phlebitis of the right leg.  The 
issues listed on the first page are all that remain of this 
appeal as the RO granted service connection for bilateral 
hearing loss and tinnitus in January 2000.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  In October 1998, the 
veteran appeared for a personal hearing before a hearing 
officer at the RO, a transcript of which is of record.  The 
matters of entitlement to service connection for skin cancer 
based on de novo review and to a compensable rating for right 
leg phlebitis are addressed in a remand which follows this 
decision.  


FINDINGS OF FACT

1.  An unappealed May 1996 RO decision denied service 
connection for skin cancer, claimed as secondary to ionizing 
radiation exposure, essentially on the basis that the 
veteran's radiation exposure was insufficient to cause skin 
cancer.  
2.  Evidence received since the May 1996 decision tends to 
show that the veteran has skin cancer and to relate such 
disability to service; it bears directly and substantially on 
the claim at hand, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the May 1996 RO decision is new and 
material, and the claim of service connection for skin 
cancer, claimed as secondary to ionizing radiation exposure, 
may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107) became law.  Regulations 
implementing the VCAA have now been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
regard to the threshold matter of whether new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for skin cancer, all applicable 
provisions of the VCAA and implementing regulations are 
satisfied.  In a May 2003 letter, and in a June 2003 
supplemental statement of the case (SSOC), the veteran was 
notified what evidence he needed to submit in order to 
substantiate his claim, and what evidence VA would obtain.  
The letter and the June 2003 SSOC cited the changes in the 
law brought about by the VCAA and implementing regulations; 
they clearly explained that VA would make reasonable efforts 
to help him get pertinent evidence, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The May 2003 VCAA notice 
advised the veteran he should respond within 30 days, but 
went on to inform him that evidence submitted within a year 
would be considered.  He is not prejudiced by the 
determination being made, and the Board finds no good reason 
to delay that determination to clarify notice.

Background

By an unappealed decision in May 1996, the RO, in pertinent 
part, denied service connection for skin cancer, claimed as 
secondary to ionizing radiation exposure.  The RO found that 
the estimated dosage of the veteran's radiation exposure was 
insufficient to have caused skin cancer.  The May 1996 RO 
decision is the last final decision of record on the claim of 
service connection for skin cancer.

Evidence of record in May 1996 included service department 
records that reveal the veteran was present at Operation 
CROSSROADS in July and August 1946, when nuclear weapons were 
tested at Bikini Atoll.  In his claim, the veteran reported 
that he served aboard the USS New York, and participated in 
tests ABLE and BAKER.  The service department records 
indicated that the USS New York was a target ship located 
near ground zero.  The veteran and the rest of the crew were 
transported off the USS New York and away from the 
detonations, but they were returned to the ship within 24 
hours of each detonation to assess damage to the ship and 
render it operational.  The service medical records are 
negative for treatment or diagnosis of skin cancer.  

Postservice evidence included voluminous VA outpatient 
records revealing treatment the veteran has received for 
numerous medical problems.  The VA medical care providers 
noted that the veteran was an atomic bomb blast exposure 
patient.  Outpatient reports dated from October 1980 to 
January 1981 showed diagnoses of actinic keratosis and basal 
cell carcinoma.  

On VA  nuclear exposure evaluation in August 1995, the 
veteran reported a history of recurrent and persistent skin 
lesions (seborrheic and actinic keratoses) and complained of 
chronic and recurrent skin lesions on his face, back, and 
hands.  The diagnosis, in pertinent part, was chronic 
seborhheic and actinic keratoses with history of basal cell 
carcinoma.  
A January 1996 letter from the Defense Nuclear Agency (since 
renamed the Defense Special Weapons Agency and then 
integrated with the Defense Threat Reduction Agency (DTRA)) 
reported that dosimetry data revealed no record that the 
veteran sustained any radiation exposure during service.  The 
letter went on to note that scientific dose reconstruction 
indicated that the veteran would have received a probable 
dose of 0.905 rem gamma, with an upper bound limit of 1.4 rem 
gamma.  It was also reported that "due to the distance of 
[the veteran's] unit from ground zero, he had virtually no 
potential for exposure to neutron radiation."  It was also 
noted that there was no evidence to suggest that skin cancer 
is associated with radiation doses (external or internal) at 
the levels received by participants in atmospheric nuclear 
testing.  In a April 1996 memorandum, the Chief Public Health 
and Environmental Hazards Officer wrote that a November 1988 
CIRRPC Science Panel report did not provide screening doses 
for skin cancer, and that skin cancer usually has been 
attributed to ionizing radiation at high doses, e.g., several 
hundred rads.  The Chief Public Health and Environmental 
Hazards Officer opined that "it is unlikely that the 
veteran's basal cell skin cancer can be attributed to 
exposure to ionizing radiation in service."  In a May 1996 
advisory opinion, the Director of VA Compensation and Pension 
Services endorsed the opinion of the Chief Public Health and 
Environmental Hazards Officer, stating "it is our opinion 
that there is no reasonable possibility that the veteran's 
disability was the result of such exposure."

VA outpatient records dated through December 1995 reflect 
continuing treatment the veteran received for actinic 
keratosis.  

Evidence received subsequent to the May 1996 decision is as 
follows:

?	Copies of service personnel and medical records, and 
service department records documenting the veteran's 
participation in Operation CROSSROADS, that were already 
of record when the RO issued the May 1996 decision.  

?	Additional VA outpatient reports (dated through February 
2003) indicating the veteran has been followed for 
treatment of numerous health problems, including skin 
cancer.  Diagnoses shown in the records include squamous 
cell carcinoma, basal cell carcinoma, and "skin 
cancers."  An April 1997 record indicates that the 
veteran underwent an excisional biopsy of a pigmented 
skin lesion on his left anterior chest.  The post-biopsy 
diagnosis was status post excision of a skin lesion from 
the anterior chest; seborrheic keratosis, acanthotic 
type.  

?	A March 2000 letter wherein the Chief of Dermatologic 
Services at the VA Hospital in Fresno, California, 
reported that the veteran was currently a patient, and 
was being followed in the dermatology clinic for 
"extensive actinic damage and past history of a large 
squamous cell carcinoma of the anterior chest . . . ."  
The physician reported that the veteran exhibited 
diffuse telangectasia and multiple keratoses of the 
trunk, arms, hands, neck, and face.  The physician 
stated that the veteran's skin conditions are consistent 
with both solar damage and nuclear exposure.  The 
veteran recounted his service experience at the Bikini 
Atoll, which comported with his service as shown in the 
service department records.  The physician opined that 
"[t]he severe skin damage that [the veteran] has 
developed may certainly have been caused by nuclear 
exsposure [sic]."  

?	Copies of letters that the veteran wrote to his family 
during his participation in Operation CROSSROADS, 
wherein the veteran described his duties aboard the USS 
New York after the detonations.  In several of the 
letters, the veteran mentioned that he was exposed to 
radiation when he went aboard the USS New York 
immediately after the detonations to assist in assessing 
the damage and salvaging the ship.  

?	Written statements from the veteran, and a copy of the 
October 1998 hearing transcript, wherein he reiterates 
that service connection is warranted for his skin cancer 
inasmuch as it was caused by exposure to radiation 
during service.  




Legal Criteria and Analysis

As noted above, the veteran's application to reopen the claim 
of entitlement to service connection for skin cancer, claimed 
as secondary to ionizing radiation exposure, was last finally 
denied by the RO in May 1996.  That decision is final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Generally, when a 
claim is disallowed, it may not be reopened and allowed, and 
a claim based on the same factual basis may not be 
considered.  Id.  

Under 38 U.S.C.A. § 5108, "[I]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  [An amended version of 38 C.F.R. § 3.156(a) is 
effective only for claims filed on or after August 29, 2001.  
This petition to reopen was filed before that date.  Hence, 
the new 38 C.F.R. § 3.156(a) does not apply in the instant 
case.]  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2002).  Service connection may also 
be granted for a disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

The Board finds that evidence added to the record since the 
May 1996 rating decision was not previously of record, is 
relevant, and is so significant that it must be considered to 
decide fairly the merits of the claim of service connection 
for skin cancer, claimed as secondary to ionizing radiation 
exposure.  The claim was denied previously essentially based 
on a finding that during service the veteran was not exposed 
to a radiation dose of sufficient degree to have caused skin 
cancer.  Now the medical evidence includes competent 
(medical) evidence (a March 2000 statement by a VA physician, 
notably a Chief of Dermatology) indicating that the veteran's 
radiation exposure may have been an etiological factor in his 
skin cancer.  This evidence bears directly on the matter at 
hand, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Thus it is 
new and material, and the claim may be reopened.


ORDER

The appeal to reopen a claim of service connection for skin 
cancer, claimed as secondary to ionizing radiation exposure, 
is granted.  


REMAND

In a decision on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs (PVA), 345 F.3d 1334 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Federal 
Circuit made a conclusion similar to the one reached in 
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Federal Circuit found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided for response.  Here, since 
the case is being remanded for additional development anyway, 
the RO must take the opportunity to inform the veteran that 
despite any information previously provided, a full year is 
allowed for response to VCAA notice.  

Since the claim of service connection for skin cancer as 
secondary to ionizing radiation exposure is now reopened, VA 
has a further duty to assist the veteran is development of 
his claim.  The medical evidence at hand suggests that 
further determinations of radiation exposure and dosage is 
indicated.  This is so particularly in light of a May 2003 
report by the National Resource Council (NRC) that was 
generated in response to a request by Congress to review the 
dose reconstruction program run by the DTRA.  In response to 
the NRC report, the DTRA devised new methods for 
reconstructing dose estimates and is recalculating all 
reconstructed dose estimate requests that it received (as is 
the case here) prior to May 8, 2003.  Readjudication by the 
RO under 38 C.F.R. § 3.311 will be required once the 
recalculated dose estimate is received, and development of 
medical evidence is necessary to address the March 2000 VA 
dermatologist's opinion.  

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the 
most recent VA examination of the veteran's service-connected 
phlebitis of the right leg was in March 1998.  At the October 
1998 personal hearing, and in numerous statements since, the 
veteran suggested that the service-connected phlebitis 
disability has increased in severity since it was last 
evaluated by VA.  There is no competent evidence as to the 
current status of the veteran's right leg phlebitis.  
Accordingly, an examination to assess that disability is 
indicated.  

VA regulations provide that individuals for whom medical 
examinations have been authorized and scheduled are required 
to report for such examination.  38 C.F.R. § 3.326(a).  VA 
regulations also address the consequences of a  failure to 
report for a scheduled VA medical examination, and provide 
that when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination, and a claimant, without good 
cause, fails to report for such examination, (1) in an 
original compensation claim, the claim shall be rated based 
on the evidence of record; (2) in any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  38 
C.F.R. § 3.655.

Additionally, the nature of the veteran's phlebitis is such 
as to suggest ongoing treatment.  Reports of private medical 
treatment and/or additional VA medical records may also 
include information pertinent to his claim.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ensure that all VCAA 
notification and assistance requirements 
are met.  He should be specifically 
notified of what he needs to establish 
service connection for skin cancer, as 
secondary to ionizing radiation exposure; 
of what he needs to establish entitlement 
to a compensable rating for phlebitis of 
the right leg; of what the evidence shows 
regarding both; and of his and VA's 
respective responsibilities in evidence 
development, as well as that there is a 
year provided for response to VCAA 
notice.

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for skin 
cancer and/or right leg phlebitis from 
February 2003 to the present, then obtain 
records of such treatment from all 
sources identified.  Whether or not he 
responds, the RO should obtain any 
reports of VA treatment (not already of 
record) for the disabilities.  

3.  The RO should obtain a revised dose 
assessment for the veteran from the DTRA, 
documenting full consideration of the all 
sources of in-service ionizing radiation 
exposure.  A reconstructed dose estimate 
letter must be prepared under the DTRA's 
revised methodology that was put into 
effect after May 8, 2003, and the body of 
the letter should indicate such.  After 
completing the above-mentioned 
development, the case should be referred 
to the Under Secretary for Benefits 
(USB), for an advisory opinion consistent 
with the requirements of 38 C.F.R. 
§ 3.311.  The advisory opinion should 
include an explanation of the rationale 
for any opinion given, and should address 
the March 2000 statement by the VA Chief 
of Dermatology.  If the USB is unable to 
conclude either that it is at least as 
likely as not or that there is no 
reasonable possibility that the veteran's 
skin cancer is secondary to radiation 
exposure in service, the case should be 
referred by the USB to an outside 
consultant for further development 
consistent with 38 C.F.R. § 3.311.  

4.  The RO should also arrange for a VA 
vascular disorders examination of the 
veteran to determine the current severity 
of his right leg phlebitis.  The claims 
file must be available to the examiner 
for review in conjunction with the 
examination.  Any indicated studies 
should be performed.  The examiner should 
describe the symptoms specifically 
attributable to said disability and any 
associated impairment.  

5.  The RO should then readjudicate the 
claims of entitlement to service 
connection for skin cancer as secondary 
to ionizing radiation exposure and to a 
compensable rating for right leg 
phlebitis in light of all evidence added 
to the record since their last previous 
review.  If either claim remains denied, 
the RO should provide the veteran and his 
representative an appropriate SSOC, and 
give them the requisite period of time to 
respond.  The case should then be 
returned to the Board for further 
appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                     
______________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



